

115 HR 3682 IH: Blue Whales and Blue Skies Act
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3682IN THE HOUSE OF REPRESENTATIVESSeptember 6, 2017Mr. Lowenthal (for himself, Ms. Brownley of California, Mr. Carbajal, and Mr. Khanna) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Director of the Office of National Marine Sanctuaries of the National Oceanic and Atmospheric Administration to create a Blue Whales and Blue Skies Program to reduce air pollution and harmful underwater acoustic impacts and the risk of fatal vessel whale strikes by recognizing voluntary reductions in the speed of vessels transiting the Greater Santa Barbara Channel Region, California, and for other purposes. 
1.Short titleThis Act may be cited as the Blue Whales and Blue Skies Act. 2.Blue Whales and Blue Skies Program (a)In generalNot later than 12 months after the date of the enactment of this Act, the Director of the Office of National Marine Sanctuaries of the National Oceanic and Atmospheric Administration, in consultation with the Commandant of the Coast Guard, shall establish the Blue Whales and Blue Skies Program, to— 
(1)reduce air pollution and harmful underwater acoustic impacts and the risk of fatal whale strikes by encouraging voluntary reduction in the speed of eligible vessels transiting the Greater Santa Barbara Channel Region; and (2)annually award Blue Whales and Blue Skies Excellence Awards for verified successful participation in, and compliance with, the program by eligible vessels. 
(b)Program requirementsThe Director shall— (1)model the program after the pilot Vessel Speed Reduction Program administered by the Santa Barbara County Air Pollution Control District, the Ventura County Air Pollution Control District, the Channel Islands National Marine Sanctuary, the Environmental Defense Center (a nonprofit corporation established under the laws of the State of California as in effect on the date of the enactment of this Act), and the National Marine Sanctuary Foundation, except the Director may not provide a financial incentive for participation in the program; and 
(2)develop the program in consultation with the entities referred to in paragraph (1). (c)Annual awards (1)In generalUnder the program, the Director shall annually award Blue Whales and Blue Skies Excellence Awards to owners of eligible vessels that have complied with the program during the preceding year. 
(2)Award conditionsAs a condition of an award under this subsection, the Director shall require, at a minimum, that each eligible vessel of the awardee— (A)transit the Greater Santa Barbara Channel Region at speeds of 12 knots or lower, or at a lower maximum speed as provided in guidance established under the program; and 
(B)participate in the Port of Los Angeles or Port of Long Beach vessel speed reduction program, respectively, if the vessel calls at that port in the transit for which the award is considered. (d)Official sealThe Director shall create an official seal to be recognized as the symbol of excellence in compliance with the program, that— 
(1)may be used by shipping companies with eligible vessels for which a Blue Whales and Blue Skies Excellence Award is awarded under this section; (2)includes the name of the shipping company; 
(3)includes the year for which such award was made; and (4)includes the percentage of transits through the Greater Santa Barbara Channel Region by eligible vessels of the shipping company in such year that were in compliance with the program, calculated as— 
(A)the number of such transits, divided by (B)the total number of transits through the Greater Santa Barbara Channel Region by all vessels of the shipping company in such year, excluding transits directed by the Coast Guard to proceed in excess of the speed requirements of the program. 
(e)Extension of programNo later than 4 years after the date of the enactment of this Act, the Director shall— (1)consider the feasibility of extending the program to encompass all shipping channels along the United States Pacific coast between Canada and Mexico; and 
(2)report the findings and recommendations under paragraph (1) to the Committee on Transportation and Infrastructure and the Committee on Natural Resources of the House of Representatives, and to the Committee on Commerce, Science, and Transportation of the Senate. (f)LimitationsNothing in this section shall be construed— 
(1)to require participation in the program; (2)to authorize appropriations for, or the provision of, any financial incentive for participation in the program; or 
(3)to authorize any action that affects navigation safety. (g)DefinitionsIn this section: 
(1)Eligible vesselThe term eligible vessel means a vessel that has been approved by the Director to participate in the program. (2)ProgramThe term program means the Blue Whales and Blue Skies Program established under this section. 
(3)Greater Santa Barbara Channel RegionThe term Greater Santa Barbara Channel Region— (A)means such portion of the geographic zone used by vessels transporting goods to transit the area surrounding the Channel Islands, including the Santa Barbara Channel, California, as is designated by the Director for purposes of this section; and 
(B)includes, at a minimum, the geographic area identified in the pilot Vessel Speed Reduction Program referred to in subsection (b)(1). 